DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 5/5/2021.
Claims 1-20 are pending.
 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/5/2021, 5/19/2021, 5/28/2021, and 8/30/2022 have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,074,478. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated over each other; claims 10 and 16 of the present application are obvious over claims 10 and 15 of the U.S. Patent No. 11,074,478 because it is obvious that one can have CRM and system if there is a computer implemented method. Dependent claims are similarly rejected. Claim 1 is shown as an example below in the table:

US Application No. 17/308,440
US Patent No., 11,074,478
1. A method of classifying images using one or more image classification models, comprising: 

1. A computer-implemented method of classifying images using one or more image classification models, the method comprising: 
obtaining, by processing circuitry, training images associated with labels, wherein at least one training image of the training images is associated with two or more labels of the labels, each label corresponding to an image classification class, the labels having a hierarchical structure; 
obtaining training images associated with labels, wherein one or more training images of the training images are associated with two or more labels of the labels, each label corresponding to an image classification class, the labels having a hierarchical structure;
training, by the processing circuitry, at least two convolutional neural networks using the training images and the hierarchically-structured labels associated with the training images, a separate convolutional neural network being trained for each level of the hierarchical structure; 
training at least two convolutional neural networks using the training images and the hierarchically-structured labels associated with the training images, a separate convolutional neural network being trained for each level of the hierarchical structure; and
and classifying, by the processing circuitry, an input image into two or more classes based on the trained at least two convolutional neural networks, the classifying the input image including 
classifying an input image into two or more classes based on the trained at least two convolutional neural networks, the classifying including applying at least one trained convolutional neural network to a top level of the hierarchical structure, 
multiplying a probability score output from a first trained convolutional neural network for a label by a probability score output from a second trained convolutional neural network for the label.
a probability score of a label for each lower level of the hierarchical structure being multiplied by a probability score of a corresponding label at a higher level of the hierarchical structure.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cerri, et al. (CITED IN IDS), (“Hierarchical Multi-Label Classification Using Local Neural Networks,” 2013) teaches aspects of classification using separate neural networks trained for each level of a hierarchy of labels. Like the claimed invention, Cerri teaches performing hierarchical multi-label classification using separate neural networks for each level of a label hierarchy (e.g. Abstract and Figure 2). However, Cerri does not teach all of the elements as recited in the claimed invention. For example, Cerri does not teach “classifying, by the processing circuitry, an input image into two or more classes based on the trained at least two convolutional neural networks, the classifying the input image including multiplying a probability score output from a first trained convolutional neural network for a label by a probability score output from a second trained convolutional neural network for the label”. Instead, outputs of a neural network at a higher level are fed as inputs into a neural network at a lower level in the hierarchy (Section 3.2). None of the identified prior art cures this deficiency of Cerri.
‘Bannour’ (“Hierarchical Image Annotation Using Semantic Hierarchies,” 2012) teaches bottom-up (Section 3.2) and top-down (Section 3.3) techniques for combining hierarchical classifiers, neither of which includes multiplying probability scores of lower and higher levels.
‘Deng-09’ (“ImageNet: A Large-Scale Hierarchical Image Database,” 2009) teaches a database including many images with multiple, hierarchically- organized labels — e.g. Figures 1 and 3 and further teaches a “tree-max classifier” that applies separate classifiers at each level in a subtree of a label hierarchy, then selects the maximum probability score for output — Section 4.2
‘Deng-14 (“Large-Scale Object Classification Using Label Relation Graphs,” 2014) uses information about hierarchical relationships between different labels to calculate probability scores from neural network outputs — e.g. Figure 1 
‘Hu’ (“Learning Structure Inference Neural Networks with Label Relations,” 2016) propagates CNN activations for one label to other labels based on their relationships in order to obtain a classification — e.g. Figure 2
‘Mao’ (“Hierarchical CNN for Traffic Sign Recognition,” 2016) teaches a hierarchical CNN that includes a coarse classifier at a top level and fine classifiers at a lower level — Figure 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669